 



Exhibit 10.1
Offer of Employment Agreement Effective July 9, 2007.
(DYNAMEX LOGO) [d50490d5049000.gif]
5429 LBJ Freeway, Suite 1000
Dallas, TX 75240
June 5, 2007
Maurice Levy
6347 Chamberlyne Drive
Frisco, TX 75034
RE: Offer of Employment
Dear Mr. Levy,
On behalf of Dynamex Inc (the “Company”), I am pleased to extend to you an offer
of employment in accordance with the following terms:
     1. Title and Position. Chief Operating Officer. You will report to the
Chief Executive Officer and Chairman of the Board of Directors of the Company.
     2. Duties and Obligations. During your employment, you will devote your
full business time, interest and effort to the performance of your duties with
the Company. You will have the following functions of the Company reporting to
you Marketing, Sales and Field Operations (day to day operation). Your direct
reports are as follows:

  •   Cathy Taylor, Vice President/General Manager – US Field Operations and
Sales     •   Jim Aitken – President — Canada     •   Gerry Mercure – Director,
National Accounts/Training — US     •   Andre Smith – Director of Strategic
Relations and Business Development — US

     3. Employment Relationship. Should you decide to accept the Company’s
offer, your employment will be “at-will” and your employment may be terminated
by either you or the Company at any time for any reason or no reason, by
providing sixty (60) days prior written notice to the other party. Further, your
participation in any Company benefit or equity program does not constitute an
agreement by the Company to employ or continue to employ you for any period of
time.
     4. Salary. While you are employed on a full-time basis by the Company, the
Company will pay you a base salary, which annualizes to $265,000, payable in
accordance with the usual payroll practices of the Company including the
withholding of all income and employment taxes. Thereafter, your base salary
will be reviewed by the Compensation Committee of the Board of Directors on an
annual basis and may be subject to adjustment upward based on various factors
including, without limitation, your performance and the Company’s achievement of
its business plan (as determined by the Board of Directors).
     5. Equity. The Board of Directors (or a duly authorized committee thereof)
will grant to you, in the form of stock options (“Options”), 7500 shares upon
employment with the opportunity to

 



--------------------------------------------------------------------------------



 



receive a full year allotment when all senior executives are considered for
grants of unrestricted stock options in the future.
     6. Bonus. You will be eligible to participate in the executive bonus plan.
Your target bonus for the fiscal year beginning August 2007 is 35% of your
normal base salary paid during this fiscal year. Your bonus will be paid based
on the following criteria: (i) 80% of the above target amount will be paid if
Dynamex achieves the budgeted NOI dollars for the company and, (ii) 20% will be
paid if your personal objectives are achieved. You and I will mutually agree on
your personal objectives for the bonus period. If the net income budget is
exceeded, the bonus component tied to budget will be increased by 4% for every
1% increment that we exceed plan, with a maximum payment of 48% of your base
salary tied to the income budget.
     7. Benefits. You will participate, to the extent you are eligible and
subject to confirming coverage with the applicable underwriter (if any), in all
of the Company’s employee benefit programs generally provided to the other
executive officers. You will be eligible for an annual vacation allotment of
four (4) weeks. Also you will be eligible to receive auto allowance of
$12,000.00 annually payable in accordance with the usual payroll practices of
the Company.
     8. Termination of Employment. (a) In the event your employment hereunder is
terminated by the Company without cause or by you for Good Reason (as defined
below), the Company will pay you, subject to your compliance with Sections 9 and
10 below, (i) any unpaid base salary through the date of termination and any
unused accrued vacation pay; (ii) severance pay equal to six (6) months’ base
salary at the rate in effect on the date of termination; (iii) an amount
reimbursing you for the applicable premium payment for any COBRA coverage
payable under a Company health or welfare plan for you and your dependents
during the six (6) month period following the date of termination (the “Six
Month Period”).
Notwithstanding the foregoing, the amounts paid to you pursuant to subsections
(iii) of this Section 8(a) shall not exceed $15,000.
(b) In the event your employment hereunder is terminated for cause, the Company
will pay you any unpaid base salary and compensation for accrued vacation
through the date of termination.
In addition, in all termination events, except as specifically provided in
Section 8 hereof, the Company will pay you any other amounts or benefits owing
to you under the then applicable employee benefit plans and programs of the
Company in accordance with such plans and programs. For purposes of this letter
“cause” shall mean any of the following: (i) your willful misconduct in the
performance of your duties to the Company, or your willful failure to implement
any legal policy of the Company, (ii) conviction of or plea of guilty or any
other plea other than “not guilty” to a felony; (iii) the violation by you of
any material provision of this letter which either is not cured within ten days
after a written notice is given to you by the Company or constitutes a habitual
breach; or (iv) your dishonesty, misappropriation or fraud with regard to the
property of the Company or its affiliates.
(c) You may terminate your employment for Good Reason. “Good Reason” means,
without your written consent: (i) a material adverse change in your title or the
duties assigned to you; (ii) any material failure by the Company to comply with
the provisions of this Agreement.
     9. Confidential Information. While providing your services, you will have
access to and will obtain confidential information as to the Company, its
affiliates, its employees and its customers and you may, during the course of
your employment, develop certain information, or other intellectual property. As
a condition of your employment with the Company, you will be required to sign
the Company’s standard Non-Disclosure and Non-Solicitation Agreement. The
Confidentiality Agreement exists to assure the Company and its investors that
the Company’s valuable intellectual property and its rights thereto are
protected.

 



--------------------------------------------------------------------------------



 



     10. Non-Competition/Non-Solicitation. You agree that during your employment
and for a period of (i) one (1) year following the date your employment
terminates if your employment is terminated by the Company for cause or by you
without Good Reason or (ii) six (6) months if your employment is terminated for
any other reason, as the case may be, (the “Restricted Period”), you will not
enter into Competition with the Company. “Competition” shall mean participating,
directly or indirectly, as an individual proprietor, partner, stockholder,
officer, employee, director, joint venturer, investor, lender, consultant or in
any capacity whatsoever in a business in competition with any business conducted
by the Company or its affiliates (a “Competitor”) in any jurisdiction where the
Company and/or its affiliates conduct as of the date your employment terminates
such business, which shall be deemed to include, without limitation, any
business activity or jurisdiction which is covered by or included in a written
proposal of business plan existing on the date of the termination; (ii) the
performance of services for any enterprise to the extent such services are not
performed, directly or indirectly, for a business unit of the enterprise in the
aforesaid Competition; or (iii) any activity engaged in with the prior written
approval of the Board.
You acknowledge that Sections 9 and 10 included herein are reasonable and
necessary for the protection of the business of the Company and its affiliates
and that part of the compensation to be paid under this letter is in
consideration for the provisions contained in Sections 9 and 10. If any
restriction set forth with regard to competition or solicitation of employees or
customers is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or over too broad a geographic area, it shall be interpreted to
extend over the maximum period of time, range of activities or geographic area
as to which it may be enforceable.
You further acknowledge and consent that the Company would by reason of such
competition or solicitation of employees or customers be entitled to injunctive
relief in a court of appropriate jurisdiction prohibiting you from competing
with the Company or its affiliates or engaging in solicitation in violation of
this letter.
     11. Governing Law/Miscellaneous. This letter is subject to the laws of the
State of Texas. This letter, along with the Confidentiality Agreement, sets
forth the terms of your employment with the Company and supersedes all prior
agreements, arrangements and communications, whether oral or written, between
the Company and you. This letter may not be altered, modified, or amended except
by written instrument signed by an individual authorized to sign of behalf of
the Company (other than you) and by you. This letter may not be assigned in
whole or in part, except that the Company may assign it to an acquiror of all or
substantially all of the assets of the Company. This letter shall be binding on
the successors and permitted assignees of the parties hereto. Except with regard
to disputes arising under Section 9 or 10 hereof, any dispute arising hereunder
will be submitted to a neutral arbitrator selected by the parties. Such
arbitrator shall conduct such arbitration in Dallas, Texas under the rules of
the American Arbitration Association. The Company will reimburse you for
reasonable fees and expenses incurred by you in conjunction with this offer
letter, up to $5,000.
This offer is made to you based on your representation to the Company that your
acceptance of employment with the Company and performance of the contemplated
services does not and will not conflict with or result in any breach or default
under, any agreement, contract or arrangement to which you are a party or
violate any other legal restriction. If you find this offer of employment
acceptable, please sign the enclosed copy of this letter and return it to us.

         
Regards,
      Agreed and Accepted:
 
       
/S/ Rick McClelland
      /S/ Maurice Levy
 
             
Rick McClelland
Chairman and Chief Executive Officer
      I, Maurice Levy, understand and accept the terms and conditions of this
letter.
Dynamex Inc.
      Date:   June 18, 2007          

 